Citation Nr: 1228702	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1982 to July 1992; December 2001 to September 2003; and November 2003 to December 2005.  He died in late-2006.  The appellant in this matter is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied service connection for cause of the Veteran's death.

This claim was previously before the Board in August 2011 and was remanded for further development.  That development having been completed, the Board can proceed to a decision on the merits.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in late 2006; the cause of death was shotgun wound to the head; the manner of death was listed as a suicide.

2.  At the time of the Veteran's death, he was not service connected for any psychiatric disability.  

3.  Competent medical evidence shows that the Veteran's death was a direct result of a major depressive episode that was casually related to his active duty.
4.  The Veteran's death by suicide was the result of mental unsoundness associated with a major depressive episode.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.102, 3.302, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, to include a psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

Service treatment records are negative for complaints of any mental health problems except for an October 17, 2005, record where the Veteran answered "yes" to feeling "down/depressed/helpless; or having little interest or pleasure in doing things."  The associated medical record did not include a diagnosis or a discussion pertaining to the Veteran's reported symptoms.  Physical findings indicated that the Veteran was in "no acute distress."  

A November 2009 written statement from the appellant indicates that when the Veteran got out of full active duty and stayed in the Guard, he had a hard time adjusting to civilian life.  He finally got a job with the telephone company and was then called back to Active Duty on September 11, in which he stayed until 2006.  During this time, he lost his mother and grandmother.  He had been extremely depressed and not getting sleep.  She stated that she wondered why this was not recognized at one of his many appointments.  The Veteran told her that he could not report depression because it would ruin his retirement.  She stated that when the Veteran came into the house at 3:00 am the morning before Thanksgiving, he was decked out like he was going to war and he was planning on hurting more than himself.  

A June 2011 written statement from the appellant's mother indicated that the last time that she spoke with the Veteran was when he stopped by her house on his way home from the VA.  The Veteran reportedly told her that he was depressed, didn't feel good, and didn't feel like himself.  He felt something was wrong but didn't know what but that he was having major problems.  He had said that he had another appointment to see the doctor at VA in December, and she told him he needed to see if he could be seen sooner.  The appellant's mother stated that the Veteran had been depressed for quite awhile.  She noticed the problems after he was called back to active duty following September 11.  She stated that the Veteran and her daughter had to sell their house, that he lost his job, and that they eventually ended up filing for bankruptcy.  When he was able to come off of active duty, he had a hard time finding a job.  He was never the same.

Pursuant to the August 2011 Board remand, a medical opinion from VA was obtained in January 2012.  At the outset the VA examiner indicated that he reviewed the Veteran's claims file, including all records and the August 2011 Board remand.  After reviewing all of the record evidence the VA examiner came to the following conclusions: (1) the Veteran died from a self-inflicted gunshot wound to the head (suicide); (2) the suicide was most likely associated with a major depressive disorder, single episode, severe; (3) there were virtually no service medical records indicating diagnosis or treatment for depression while in the military after separation from the military; the one exception being the October 2005 note; (4) the onset of the depression that eventually resulted in his committing suicide is unknown and there is no means for determining an onset by review of any of the available records without use of mere speculation; however, by review of records, the major depressive episode had an onset within one year of his having retired from the military (retired in December 2005 and committed suicide in November 2006); and (5) the Veteran's death was a direct result of a major depressive episode that had an onset within one year of his retirement from the military.  The examiner concluded by stating that his opinion was based on a review of the Veteran's military records, review of the claims file, treatment records, review of the BVA remand, review of recent research, and 
The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) diagnostic criteria.
The appellant contends that the Veteran's death was caused by his depression which was casually related to the Veteran's active service.

In the instant case the Veteran's death certificate listed the immediate cause of death as shotgun wound of the head.  The manner of death was listed as a suicide. 

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2011). 

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide. The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2011). 

Taking into account the relevant evidence outlined above, and resolving any reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.  At the outset the Board acknowledges that the Veteran was not service connected for any psychiatric disability.  

Although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, on balance, the statements made by the appellant and the appellant's mother, as well as the conclusions drawn by the January 2012 VA examiner are sufficient affirmative evidence showing circumstances that would not lead a rational person to intentional self-destruction.  This would include the Veteran's reported feelings of hopelessness and depression.  The Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct. 

Accordingly, after resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran's depression contributed to his death.  The evidence of record shows that his depression and associated feelings of hopelessness contributed substantially or materially and ultimately lent assistance to the production of the Veteran's death.  Thus, as a result of the Veteran's active service, he developed depression and suffered a major depressive episode.  That major depressive episode caused a mental unsoundness that led to him inflict a gunshot to his head, which is listed as the immediate cause of death on his death certificate.  Therefore, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for cause of the Veteran's death is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


